Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-19-00821-CV

                                     Larry LANGSTON,
                                          Appellant

                                               v.

                             Tom HAYDEN and Shirley Hayden,
                                      Appellees

                From the County Court at Law No. 2, Guadalupe County, Texas
                               Trial Court No. 2019-CV-0211
                           Honorable Bill Squires, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. It is ORDERED that no costs shall be assessed against appellant in
relation to this appeal because he qualifies as indigent under Texas Rule of Appellate Procedure
20.

       SIGNED April 29, 2020.


                                                _________________________________
                                                Rebeca C. Martinez, Justice